Citation Nr: 1550235	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-15 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee strain with chondromalacia and scars prior to October 30, 2013.  

2.  Entitlement to a rating in excess of 10 percent for right knee strain from October 30, 2013.  

3.  Entitlement to a temporary total disability rating for convalescence following arthroscopic surgery to the service connection right knee on October 30, 3013.  

4.  Entitlement to service connection for high blood pressure. 

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, depression, and non-combat posttraumatic stress disorder (PTSD). 

6.  Entitlement to service connection for gastrointestinal disorder, claimed as gastroesophageal reflux disease (GERD). 

7.  Entitlement to service connection for asthma to include as secondary to non-combat PTSD. 


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served in the U.S. Navy Reserve from April 2002 to August 2004, in the U.S. Air Force Reserve from August 2004 to August 2007, and in the Georgia Army National Guard from August 2007 to May 2014.  All periods of Reserve and     National Guard service included active duty for training, annual training, inactive duty training, and active duty in operational support, the latter from February 2014 to May 2014.    

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted service connection for right knee strain and assigned a 10 percent rating, effective August 27, 2010.   

The appeal also comes before the Board from a May 2015 rating decision of the RO that, in part, denied service connection for high blood pressure; anxiety and depression secondary to non-combat PTSD; gastrointestinal disorder, and asthma secondary to non-combat PTSD; and for a temporary total disability rating for convalescence following arthroscopic surgery in October 30, 2013.  

In October 2013, the RO granted separate service connection for right knee instability and assigned a 10 percent rating, effective July 4, 2012.   

In June 2013, the RO found clear and unmistakable evidence in the September 2011 rating decision and assigned a temporary total disability rating for right knee strain based on convalescence from right knee surgery, effective August 8, 2011 to October 1, 2011.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

In March 2015, the RO received the Veteran's claims for service connection for tinnitus, hysterectomy, and depression.  In November 2015, the RO received the Veteran's claims for service connection for sleep apnea and a left knee condition.  
The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for high blood pressure, an acquired psychiatric disorder, gastrointestinal disorder, and asthma; a temporary total disability rating following arthroscopic surgery of the right knee on October 30, 2013; and a rating in excess of 10 percent for right knee strain from October 30, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to June 10, 2013, the Veteran's right knee strain with chondromalacia and scars manifested with pain on motion, stiffness, occasional swelling on exertion, and limitation of flexion greater than 60 degrees that prevented running and walking or standing for extended time with imaging indications of chondromalacia but no cartilage tears or loose bodies. 

2.  From June 10, 2013 to October 29, 2013, the Veteran's right knee strain with chondromalacia and scars manifested with pain on motion, stiffness, occasional swelling on exertion, and limitation of flexion greater than 60 degrees that prevented running and walking or standing for extended time with imaging indications of chondromalacia and with a loose ligamentum body. 

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee strain with chondromalacia and scars prior to June 10, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5258, 5260, 5261 (2015). 

2.  The criteria for a rating of 20 percent, but not higher, for right knee strain with chondromalacia and scars prior from June 10, 2013 to October 29, 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5258, 5260, 5261, (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 31.59, 3.326(a) (2015).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   The notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the agency of original jurisdiction (AOJ).  Id. 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has appealed the initially assigned rating for her right knee strain from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his right knee sprain was granted and an initial rating was assigned in the May 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran's Air Force Reserve and National Guard service treatment and personnel records, and identified private and VA treatment records have been obtained and considered.  Recovery of Navy Reserve treatment records were limited to an enlistment examination, some dental records and laboratory test reports, and a treatment summary but no outpatient clinical records.  Follow-up attempts have been unsuccessful.  However, as the right knee disability arose from a traumatic injury that occurred after this service, failure to obtain all records of Navy Reserve treatment from 2002 to 2004 does not prejudice the Veteran in this appeal.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA examinations in August 2011 and October 2013 to evaluate her right knee disability.  Neither the Veteran nor her representative has alleged that the examinations are inadequate.  Moreover, the Board finds such examinations are adequate as they include an interview with the Veteran, an accurate summary of the history, complete clinical testing, and imaging studies that addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Veteran underwent an arthroscopic surgical procedure on the right knee in October 2013 after the most recent VA examination.  

VA's duties to notify and assist the Veteran have been accomplished.

II.  Analysis

The Veteran served as a Navy Reserve yeoman and Air Force Reserve and Army National Guard supply specialist.  She contended in an August 2010 claim, December 2011 notice of disagreement, and April 2014 substantive appeal that her right knee strain with chondromalacia and scars and is more severe than is contemplated in the initial rating. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Osteomalacia is to be rated on limitation of motion of affected parts, as arthritis, degenerative.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5014.  

Other knee impairment including recurrent subluxation or lateral instability warrants a 10 percent rating if the disability is slight; a 20 percent rating if moderate; and a 30 percent rating if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R.
§ 4.71a, Diagnostic Code 5003.

The rating schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the knee to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the knee to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

As there is no lay or medical evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum, Diagnostic Codes associated with these manifestations do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2015).  

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  VAOGCPREC 9-98 (Aug. 14, 1998).  

Also, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).
  
A Statement of Medical Examination and Duty Status dated in March 2010 showed that the Veteran sustained an injury to her right knee while performing inactive duty training on a small arms firing range.  The Veteran was seen briefly at a private hospital emergency room for moderate knee pain and swelling.  An X-ray was normal, and the attending physician diagnosed possible contusion.  In correspondence later the same month, a private orthopedic physician noted that the Veteran had not been able to return to her civilian employment because of chondromalacia of the patella.  A civilian magnetic resonance image showed small joint effusion and low grade patellofemoral chondromalacia with no misalignment.  The National Guard issued temporary and later permanent physical profile orders listed a diagnosis of dislocated patella with restrictions on running and standing for more than 20 minutes.  

Chondromalacia of the patella is defined as softening of the articular cartilage of the patella.  Dorland's Illustrated Medical Dictionary, 356 (30th Ed., 2003).  

The RO received the Veteran's claim for service connection for residuals of the right knee injury in August 2010.  The Veteran reported that she was still unable to perform some military duties including running and extended standing.  Military clinicians in November and December 2010 noted the Veteran's report of continued right knee pain and crepitus with difficulty climbing stairs.  An X-ray obtained in November 2010 showed no bone or joint abnormality, no recent fractures or dislocations, and no unusual soft tissue calcifications.   

In June 2011, the Veteran deployed with her unit to Germany where she was required to stand and walk more than usual while wearing body armor.  A military physician's assistant (PA) noted crepitus and tenderness but no effusion, locking, swelling, or instability with normal strength and range of motion.

In August 2011, a VA contract physician noted the Veteran's report of right knee weakness, stiffness, grinding, swelling, locking, fatigability, pain, and dislocation with flare-up episodes four times per week lasting three hours, precipitated by physical activity.  The Veteran reported that she was incapacitated after the injury in 2010 for 45 days.  On examination, the physician noted a normal gait and posture with equal leg lengths, no requirement for an assistive device, and no signs of abnormal weight bearing.  There was crepitus but no signs of edema or locking.  Range of motion was zero to 90 degrees and was not additionally limited by pain, fatigue, lack of coordination, or endurance on repetition.  Stability tests were normal with no subluxation or meniscal abnormalities.  A concurrent X-ray was normal showing no signs of fracture and smooth, regular articular surfaces with well-maintained joint spacing and well-located patellar position.  The physician noted no scar on a skin examination. 

The next day, the Veteran underwent an arthroscopic procedure by her private orthopedic physician who noted that the Veteran had an essentially unremarkable imaging study other than low grade patellofemoral chondromalacia but had failed conservative treatment.  The physician noted areas of chondromalacia and joint rubbing but no meniscal pathology.  Ligaments were intact.  The physician performed chondroplasty of the patella.  

In September 2011, the RO granted service connection for right knee strain and assigned a 10 percent rating, effective August 27, 2010, the date of receipt of the claim for service connection.  In June 2013, the RO found clear and unmistakable evidence in the September 2011 rating decision and assigned a temporary total disability rating for right knee strain based on convalescence from right knee surgery, effective August 8, 2011 to October 1, 2011. 
 
In a December 2011 notice of disagreement, the Veteran noted that her knee was constantly locking up, that she could not bend or stoop,  and could not lift properly, straining her back, and that she could not walk or stand for a long period of time.  

In December 2011, the Veteran started VA primary care and was referred for VA physical therapy.  In January 2012, a VA physical therapist noted that the Veteran was working at a post office with lifting and bending duties.  The therapist observed a mildly antalgic gait, moderate right knee edema, and a range of motion of 10 to 75 degrees.  The therapist referred to X-rays that showed early degenerative changes.  The therapist provided a home exercise program for knee strengthening.   In April 2012, the therapist noted that the Veteran experienced some improvement with no gait deviations or edema and a range of motion of zero to 100 degrees.  VA outpatient primary care records for the next year show on-going reports of chronic right knee pain but no additional orthopedic treatment. 

On June 10, 2013, a primary care clinician noted the Veteran's report of worsening right knee pain.  New X-rays showed mild degenerative changes and narrowing of knee compartments with small enthesophytes at the insertion of the patellar tendons.  In July 2013, a VA nurse practitioner (NP) screened the Veteran for possible additional surgery but noted no effusion, muscle atrophy, instability, or tenderness with a range of motion of zero to 130 degrees.  In September 2013, a VA orthopedic surgeon reviewed a recent magnetic resonance image that showed chondromalacia patella and minimal effusion with an inconclusive, but possible, meniscal tear or loose chondral fragment.  The Veteran consented to additional surgery in early October 2013.  

In mid-October, a VA contract physician accurately summarized the history including the recent imaging that suggested a possible meniscus tear, chondromalacia, and out of alignment of the patella.  On examination, range of motion was zero to 140 degrees with pain from zero to 5 degrees extension and from 100 to 140 degrees flexion.  There was increased pain but no additional loss of function on repetition.  The physician noted some medial-lateral instability and predicted some additional but unquantified limitation of motion on sustained or repetitive motion.  

In mid-October 2013, the RO granted separate service connection for right knee instability and assigned a 10 percent rating under Diagnostic Code 5257, effective from July 4, 2012, one year prior to the date of receipt of a July 4, 2013 renewed claim for an increased rating for the right knee.  Although the RO generally referred to VA outpatient treatment records dated from December 2011 to September 2013, it is not clear what clinical evidence demonstrated the onset of knee instability other than the VA contract examiner's report in mid-October 2013.  

The Veteran underwent a second arthroscopic knee surgery on October 30, 2013 that included additional chondroplasia and removal of a loose body that the surgeon noted was likely old ligamentum.  

The Board finds that an initial rating in excess of 10 percent for right knee strain with chondromalacia is not warranted prior to June 10, 2013.  Following the injury and prior to June 10, 2013, the Veteran's right knee disability was manifested by pain on motion, stiffness, occasional swelling on exertion, and limitation of flexion greater than 60 degrees.  The Veteran was excused from work for several weeks; however, this did not represent a stable degree of disability but rather a reasonable period of recovery from the temporary inflammation.  On one occasion, a therapist noted limitation of extension to 10 degrees that improved with home exercises.  Chondromalacia was noted on several imaging studies from the date of the injury to June 2013.  Therefore, Diagnostic Code 5014 for osteomalacia, which refers to Diagnostic Code 5003, provided for a 10 percent rating for noncompensable limitation of motion.  For a portion of this period, Diagnostic Code 5261 also provided for a 10 percent rating for extension limited to 10 degrees.  The Board acknowledges that the VA examiner in October 2013 commented that additional reduction of motion was possible on extended exertion which he was unable to predict or quantify.  However, the clinical ranges were not close to the limitations for a higher rating so that some decrease in function can be contemplated within the 10 percent rating.  Further, the record showed that the military service accommodated limited exertion and the Veteran reported that she was able to adjust her activities at work for the post office.  A higher rating was not warranted because limitation of flexion and extension was not more severe and because there were no clinical indications of cartilage tears or loose bodies. 

The Board acknowledges the Veteran's competent and credible reports of pain, stiffness, and weakness with an inability to run, stand, or walk for extended time and with difficulty climbing stairs but places greater probative weight on the clinical observations and imaging studies that showed only low grade softening of the cartilage with no tears, small joint with no misalignment.  The Veteran reported knee locking on several occasions but this was not clinically observed or supported by imaging studies of the nature of her knee deficits, specifically that there was no cartilage damage or other features to cause the reported locking.  The Veteran occasionally used a flexible brace but no other assistive devices such as a cane.  Although military profile orders mentioned a dislocated patella, this was not diagnosed in any clinical or examination report.  The Veteran did report an inability to run and stand for long periods of time which was accommodated by her National Guard supervisors, and the Veteran was able to continue work at the post office and deploy overseas with her unit.  

The Board finds that an increased rating of 20 percent, but not higher, is warranted by analogy to Diagnostic Code 5258, in lieu of and not combined with the 10 percent rating under Diagnostic Codes 5003, 5260 and 5261 from June 10, 2013 to October 30, 2013.  On June 10, 2013, a clinician noted the Veteran's report of worsening symptoms which were confirmed by imaging studies suggesting a meniscus tear or loose body.  This defect was later found during the October 30, 2013 surgery as a loose particle of ligamentum.  Even though the particle was not meniscal cartilage, and resolving all doubt in favor of the Veteran, the loose body caused increased pain and effusion leading to the need for additional surgery.  A higher schedular rating is not available under this Diagnostic Code and is not warranted under Diagnostic Codes 5260 or 5261 because range of flexion was not limited to 30 degrees or less or extension to 15 degrees or more.  

Regarding scars as residuals of the initial traumatic injury or the arthroscopic surgery in 2011, a separate rating for scars is not warranted prior to October 30, 2013 because the VA examiner in August 2011 did not observe a scar nor did the Veteran report any disfigurement, discomfort, or functional limitations because of any associated scars after the first arthroscopic surgery.  

The Board acknowledges the separate service connection and 10 percent rating for mild instability, noted by the VA examiner in mid-October 2013, and this rating is not before the Board on appeal.  

The Board considered whether referral for extra-schedular ratings is warranted in this case.  For extra-schedular consideration, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no extra-schedular referral is required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).   

In the second step of an inquiry into whether a claimant is entitled to extra-schedular rating, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the regional office or the Board of Veterans Appeals must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the extra-schedular regulation as "governing norms."  Id. 

When an analysis of the first two steps in an extra-schedular inquiry reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. 38 C.F.R. § 3.321(b)(1).  Id. 

In this case, the Board finds that the applicable schedular criteria are adequate because they contemplate the Veteran's structural deficits, symptoms of pain and swelling, and limitations of motion and activity by providing ratings in both quantitative and qualitative terms that permit inclusion of all features of the disability with higher ratings available for more severe symptoms and levels of impairment.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).   For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
 
The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, the appeal of an initial rating only involves evaluation of the right knee disability prior to October 30, 2013 which is earlier than the date of receipt of additional claims for service connection for other disabilities listed on the title page.  

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Here, however, the Veteran has not alleged, and the record does not indicate, that her right knee disability renders her unemployable.  During the period adjudicated in this decision, the Veteran continued to work at for the Postal Service and perform required annual training and inactive duty training in the National Guard, albeit with a permanent profile restricting running and extended standing.  Although her mobility is limited with difficulty lifting and climbing stairs, she does not require a support device other than a flexible brace and has not reported limitations to the extent that she cannot drive an automobile or perform daily functions with accommodations provided by her military and civilian occupations.  Hence, on these facts, consideration of a TDIU in connection with the any higher rating claim on appeal is not warranted.

The Board will address the issue of a rating in excess of 10 percent from the date of arthroscopic surgery on October 30, 3013 in the remand section below.  

In summary, an initial rating in excess of 10 percent for right knee strain with chondromalacia is not warranted prior to June 10, 2013, and a 20 percent rating, but not higher, is warranted from June 10, 2013 to October 30, 2013.  Where appropriate, the Board applied the "benefit of the doubt" rule.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for right knee strain with chondromalacia and scars prior to June 10, 2013 is denied

A rating of 20 percent, but not higher, for right knee strain with chondromalacia and a loose ligamentum body, from June 10, 2013 to October 29, 2013, is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to a rating in excess of 10 percent from October 30, 2013, the Veteran underwent outpatient arthroscopic surgery on this date in part to remove a loose ligamentum body.  In December 2013, a VA physical therapist noted that the Veteran used crutches until mid-November, and appeared for therapy without a gait abnormality or the use of support devices.  The therapist observed a range of motion of zero to 110 degrees with no ligament laxity and no swelling.  The Veteran was advised to begin exercising on a bicycle and treadmill.  In February 2014, the therapist noted that the Veteran experienced only intermittent right knee pain and had returned to gym exercises that included 150 pound leg presses, long arch quads, wall squats, and treadmill exercise in 10-15 minute sessions.  The Veteran also served on active duty in the National Guard from February to May 2014.  This evidence suggests a change in the nature, severity, and frequency of the Veteran's right knee disability since the arthroscopic procedure.  Although the RO denied a rating in excess of 10 percent in May 2015, the Veteran has not been provided a VA examination since the surgery.  Therefore, an additional VA medical review of the records since October 30, 2013 and an examination are necessary to decide the claim.  

The record suggests that the Veteran continued to obtain VA primary and orthopedic care.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from March 2014 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

With respect to the issues of service connection for high blood pressure, an acquired psychiatric disorder, gastrointestinal disorder, and asthma and a temporary total disability rating for convalescence following arthroscopic surgery of the right knee on October 30, 2013, the RO in part denied service connection for these disorders and a temporary total rating for convalescence in a May 2015 rating decision.  The Veteran expressed timely disagreement with these decisions in June 2015.  The AOJ must issue a statement of the case with respect to those claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran an appropriate statement of the case with respect to the denial of service connection for high blood pressure, an acquired psychiatric disorder, gastrointestinal disorder, and asthma, and for a temporary total disability rating for convalescence following arthroscopic surgery of the right knee on October 30, 2013, along with a VA Form 9, and afford her full opportunity to perfect an appeal as to those issues.  

2.  Provide the Veteran an opportunity to submit or identify any additional, outstanding private treatment records referable to her right knee disability. After obtaining any necessary authorization forms from the Veteran, obtain all identified records.  Make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Request all records of VA medical care since March 2014 and associate all records received with the electronic claims file. 

4.  After completing the above development, schedule the Veteran for a VA examination to determine the nature and severity of her right knee disability since the arthroscopic surgery on October 30, 2013.  The electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner must conduct range of motion testing of the right knee (expressed in degrees). The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of degrees of limited motion.

The examiner must indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner must also assess the characteristics and degree of impairment from any scars of the right knee associated with the surgical procedure.  

5. After the above development, readjudicate the claim for a rating in excess of 10 percent for right knee strain with chondromalacia and scar from October 30, 2013.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran a supplemental statement of the case and provide an appropriate opportunity to respond.   

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


